NUMBER 13-16-00467-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                               IN RE CRYSTAL LUNA


                       On Petition for Writ of Mandamus.


                                        ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

       Relator, Crystal Luna, filed a petition for writ of mandamus and an Emergency

Motion for Stay of Trial in the above cause on August 22, 2016. Through this original

proceeding, relator seeks review of the trial court’s order granting State Farm’s motion to

quash relator’s proposed deposition of a State Farm representative. Through Emergency

Motion for Stay of Trial, relator seeks a stay in the underlying lawsuit during the pendency

of the mandamus proceeding.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion for emergency relief should be granted. The motion is
GRANTED and the trial court trial date set for August 29, 2016, is ordered STAYED

pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”).

       The Court requests that the real party in interest, State Farm Mutual Automobile

Insurance Company, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
23rd day of August, 2016.




                                            2